ORIGINAL                                            03/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0091


                                       OP 22-0091


                                                                        HILL
 CORVEN MARQUARDSON,
                                                                         MAR 0 8 2022
              Petitioner,                                             Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       State of tvanntana

       v.
                                                                    ORDER
 LT. JASON VALDEZ, YELLOWSTONE
 COUNTY DETENTION FACILITY,

              Respondent.



      Corven Dwight Marquardson has filed a Petition for Writ of Habeas Corpus,
indicating illegal incarceration because he was denied reinstatement of bail while he
appeals his conviction of misdemeanor driving under the influence of alcohol or drugs
(DUI) from the Municipal Court of Billings. Marquardson asserts that the denial of bail is
contrary to law, specifically § 46-9-107, MCA.
      Section 46-9-107, MCA, provides:
      A person intending to appeal from a judgment imposing a fine only or from
      any judgment rendered by a justice's court or city court must be admitted to
      bail. The court shall order the detention of a defendant found guilty of an
      offense who is awaiting imposition or execution of sentence or a revocation
      hearing or who has filed an appeal unless the court finds that, if released, the
      defendant is not likely to flee or pose a danger to the safety of any person or
      the community.

      Marquardson contends that he should be released on bail pending his appeal. He
explains that he was released on bail awaiting his sentencing and that he abided by the
imposed parameters. He states that his counsel notified the court about a timely appeal and
that his counsel moved the court to stay the execution of judgment and to reinstate bail.
Acknowledging that the judge has the discretion to make a decision, Marquardson
maintains that in this case "[t]he Judgens decision to deny bail while on appeal is arbitrary
and [capricious]."
       The Judge's decision was neither arbitrary nor capricious. We requested and
reviewed pertinent documents from the Municipal Court record. On December 28, 2021,
Marquardson's counsel filed a Notice of Appeal and Motion to Stay Execution of
Judgment, pending further action in District Court, and citing § 46-20-204, MCA. The
City timely filed its Objection, explaining that Marquardson did not file a motion to be
admitted to bail and citing to § 46-9-107, MCA. The City highlighted the issuance of five
bench warrants during Marquardson's proceeding, his failure to appear, his prior criminal
history, his likelihood to flee, and community safety. In its January 7, 2022 Order, the
Municipal Court denied Marquardson's Motion to Stay Proceedings, fmding that
Marquardson "poses a danger to the safety of the community and is a potential flight
risk[.]" Pursuant to § 46-9-107, MCA, a defendant has a right to be admitted to bail
pending appeal unless the court finds that he is likely to flee or that he poses a danger to
the safety of any person or to the community. Wier v. Lincoln Cnty. Sheriff's Dep't,
278 Mont. 473, 476, 925 P.2d 1172, 1174 (1996). The Municipal Court made such findings
in this case.
       Though we have considered the merits of Marquardson's petition, we caution him
to refrain from filing further pleadings with this Court while he is represented by counsel
in his appeal to the District Court. M. R. App. P. 10(1)(c).
       The denial of his bail is not contrary to § 46-9-107, MCA. Marquardson has not
demonstrated that he is illegally incarcerated. Section 46-22-101(1), MCA. Therefore,
       IT IS ORDERED that Marquardson's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: Judge Sheila Kolar,
Municipal Court; Valerie Dekker, Clerk, under Cause No. TK-20-6563; Lt. Jason Valdez,
Yellowstone County Detention Center; Gina Dahl, City Attorney; Jenna Fiscus, Defense



                                              2
Counsel; Scott Twito, Yellowstone County Attorney; counsel of record, and Corvin
Marquardson personally
      DATED this i r day of March, 2022.




                                                         Justices




                                       -3